Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
Claims 1- 20 have been examined in this application. This communication is the first action on the merits. Information Disclosure Statement (IDS)  filed 10/27/2021 and 1/25/2022 are acknowledged. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 are directed to predicting customer interaction using deep learning. 
Claim 1 recites a system for intelligent resource managements, and Claim 11 recites a method for intelligent resource management, which include receiving resource data and usage data; preprocessing the resource data and the usage data into operational data; training and updating a foresight model using the operational data; receiving a forecast generated by the foresight model, the forecast associated with a future resource state or event associated with the operational data; and sending a notification for a recommended action based on the forecast. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Mental Processes” – evaluation.  The recitation of “processor” and “memory”, provide nothing in the claim elements to preclude the step from being “Mental Processes”- evaluation.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “processor” and “memory” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in predictive model analysis. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “processor” and “memory” is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-10, and 12-20 recite training the model; the recommended action is based on the forecast being below a threshold/ match between the recommended action and the forecast; sending the notification based on a current time and a location of a market associated with the resource data; the resource data comprises transactional data; the usage data comprises at least one of sales data, customer data, location data, competitor data, and inventory data; and the recommended action comprises an offer or sales promotion; the usage data comprises at least one of transactional data, merchant information, or client card information; and the resource data comprises at least one of a commercial account number, or a client identifier; preprocessing the resource data and the usage data into operational data comprises: merging the resource data and the usage data; and enhancing the merged data with external context data; maintaining the commercial account number intact after the merge of the resource data and the usage data; maintaining a purchase amount of the transactional data intact after the merge of the resource data and the usage data; or linking the transactional data to the commercial account number; training a recommendation model to provide the recommendation action based on the operational data using at least one of stochastic optimization or reinforcement learning; and further narrowing the abstract idea. These recited limitations in the dependent claims do not amount to significantly more than the above-identified judicial exceptions in Claims 1 and 11.  Regarding Claims, 2, 5, and 9-10  and the additional elements of “processor” it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Regarding claim 10 and claim 20 and the additional element of reinforcement learning/  stochastic optimization  - the specification discloses the learning at a high-level of generality, providing examples of different techniques that may be applied. The general use of a learning technique does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the learning is solely used a tool to perform the instructions of the abstract idea..
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9 and 11-14, 16-19 are rejected under 35 U.S.C. 102a(1) as being anticipated by Sayed, US Publication No. 20190122307A1 [hereinafter Sayed].
 Regarding Claim 1, Sayed specifically teaches,
A system for intelligent resource management, the system comprising: at least one processor; and a memory comprising instructions which, when executed by the processor, configure the processor to: (Sayed Par. 12- “In one embodiment, a system includes: at least one processor; and memory storing instructions configured to instruct the at least one processor to: receive at least one current account balance for a user; receive historical transaction data for the user; determine, based on the at least one current account balance and the historical transaction data, historical cash balances for the user; determine forecasted transactions for the user; update at least one database, the updating based at least on the historical cash balances and the forecasted transactions; generate, based on the at least one database, data to display; and transmit the generated data to a computing device for display of the generated data in a user interface.”)
receive resource data and usage data (Sayed- Par. 9-“ In one embodiment, a software application (or other form of software) provides a user with a display of historical, current, and future cash flow for the user without requiring the user to manually enter the user's historical cash flow data. Data for providing the display is generated by taking current balances in accounts of the user, downloading transaction histories of the user, and running a reverse calculation to create a historical cash flow database. Artificial intelligence and/or machine learning algorithms are applied to the historical cash flow database to generate data regarding forecasts of future cash flows, which is used to provide various displays of selected data to the user in a user interface.”; Par. 7-“ For example, a projected balance feature can calculate and estimate a projected balance of a selected account (e.g., a checking or savings account) at any designated future date or time frame, such as a particular day, week, or month. Typically, the projected balance is calculated using historical data about the account such as: a current balance in the account; recurring deposits to the account (e.g., a weekly or monthly paycheck), or other type of deposit made into the account on a recurring periodic basis; recurring withdraws, outflows, and bill payments made out of the account on a recurring periodic basis; pending activity, such as written but un-cashed checks; and/or any other recurring and/or user designated activity involving the selected account.” ; Resource data = business account data and Usage data= historical transactions); 
preprocess the resource data and the usage data into operational data (Sayed Par. 82-84-“ The server calculates and reconstructs each day's balances. The day of the current (latest) cash balance in the system is referred to as the latest day. Based on the data in the system, the process starts with the current (latest) cash balance. For the latest day, the process adds transactional data negative values (cash out) back in, and subtracts transactional data positive values (cash in). The result is the starting cash balance for the latest day. For the previous day (latest day minus 1 day), the process begins with the latest day starting cash balance. Then, the process adds transactional data negative values (cash out) back in, and subtracts transactional data positive values (cash in). This will provide the starting cash balance on the previous day. Next in the process will be the latest day minus 2 days, and then the days order will continue this way for all historical days.”); 
train and update a foresight model using the operational data (Sayed Par. 74- “In one embodiment, as server 123 receives new data, such as account balances and/or historical transaction data, cash flow database 153 is updated. Rules database 151 also can be updated based on new training of, for example, a neural network using training data including new data received by server 123. In one embodiment, data received by server 123 is processed based on rules and rules database 151 to update cash flow database 153.”; Par. 105-107-“ FIG. 1 shows one or more functions for cash flow data processing that can be provided by various embodiments (e.g., when generating cash flow data by server 123). For example, server 123 can dynamically update historical cash transactions along with generating predictive cash flow forecast data. This forecast data can be transmitted to user terminal 145 for display to a user. FIG. 2 shows integration of a historical cash flow with a predictive cash flow rolling forecast, according to one embodiment. In one embodiment, a forecast uses a combination of user-defined rules (e.g., rules 133) along with variable rules and predictive calculations (e.g., stored in rules database 151) based on historical trends.”; Par. 151); 
receive a forecast generated by the foresight model, the forecast associated with a future resource state or event associated with the operational data (Sayed Par. 105-107- “For example, server 123 can dynamically update historical cash transactions along with generating predictive cash flow forecast data. This forecast data can be transmitted to user terminal 145 for display to a user. FIG. 2 shows integration of a historical cash flow with a predictive cash flow rolling forecast, according to one embodiment. In one embodiment, a forecast uses a combination of user-defined rules (e.g., rules 133) along with variable rules and predictive calculations (e.g., stored in rules database 151) based on historical trends.”); 
and send a notification for a recommended action based on the forecast (Sayed Par. 11- “In one embodiment, the software can generate a rolling cash flow forecast. Using artificial intelligence and machine learning, the software application automatically converts forecast transactions to historical transactions as bank transactions are downloaded. The software can be configured to automatically notify the user when a cash flow or projected cash flow hits a threshold value or other predetermined limit. The software can be configured to link with one or more financial institutions (e.g., lenders) to automatically recommend appropriate financing based on the user's cash flow history and forecast.”).
Regarding Claim 2 and Claim 12, Sayed teaches The system as claimed in claim 1,... and The computer-implemented method as claimed in claim 11,...
wherein the at least one processor is configured to initially train the model. (Sayed Par. 12; Par. 151- “The system can use a model to train its machine learning system to recognize new word patterns. The system then learns to parse the transaction descriptions and categorizations from partial strings that the system encounters. The system uses samples from historical data to determine how a user or set of users have previously defined a transaction and applies similar patterns to identify new strings to create new classification rules, maps, and schemas (e.g., stored in a database accessible by server 123). The rules are defined and applied at an individual user level and/or learned from other users of the system. A user can overwrite any system generated pattern rules with manually defined classification rules.”)
Regarding Claim 3 and Claim 13, Sayed teaches The system as claimed in claim 1,... and The computer-implemented method as claimed in claim 11,...
wherein the recommended action is based on the forecast being below a threshold. (Sayed Par. 102-103- “In one embodiment, a user is notified when certain predefined events occur, such as for example cash flow dropping below a threshold value. One of the triggers for notification can be when a user's balance goes into a pre-defined range.”; Par. 11)
Regarding Claim 4 and Claim 14, Sayed teaches The system as claimed in claim 1,... and The computer-implemented method as claimed in claim 11,...
wherein the recommended action is based on a match between the recommended action and the forecast. (Sayed Par. 93- “In one embodiment, historical cash flow and projected future cash flow forecasts are generated together. When data for new transactions is received (e.g., by server 123), software executing on server 123 looks at the transaction source and amount to identify if the transaction matches a forecast transaction. If a transaction fully matches a forecast (e.g., an exact match), the forecast transaction is moved or converted to a historical transaction. If the values don't match, server 123 decides through inference whether a partial match exists. For example, some transactions may be partial fulfillment of a forecast transaction, or the amount may not match exactly. For example, if a transaction for $15,200 is received by a bank server, server 123 needs to determine if that data matches a forecast transaction. If it does, that forecast transaction is moved to a historical transaction. However, if the forecast transaction was $15,500, server 123 needs to decide if this is a partial transaction and only move a percentage of the forecast transaction to a historical transaction, or if the transaction is complete and move $15,200 to a historical transaction and cancel the $15,500 forecast transaction. In one embodiment, server 123 uses artificial intelligence and inference for transaction matching. If the software does not correctly map the forecast and historical transactions, the user can override the transactions to correct the model (e.g., override rules of a user can be stored as rules 133). As server 123 processes more data, it becomes more accurate in matching transactions correctly.”; Par. 11; Par. 103)
Regarding Claim 6 and Claim 16, Sayed teaches The system as claimed in claim 1,... and The computer-implemented method as claimed in claim 11,...
wherein: the resource data comprises transactional data; the usage data comprises at least one of sales data, customer data, location data, competitor data, and inventory data; and the recommended action comprises an offer or sales promotion. (Sayed Par. 9-11- “In one embodiment, a software application (or other form of software) provides a user with a display of historical, current, and future cash flow for the user without requiring the user to manually enter the user's historical cash flow data. Data for providing the display is generated by taking current balances in accounts of the user, downloading transaction histories of the user, and running a reverse calculation to create a historical cash flow database.; Par. 172-“ In one embodiment, the system is used for non-financial data. The forecasting model and processes used by the system (e.g., server 123) can be applied to non-financial data that includes actuals and user inputs of future values, such as for advertising budgets, operation of a manufacturing facility or production line, etc. For example, a marketing analysis includes actuals for a number of customers and user inputs for future numbers of customers. From this information, the system can forecast the number of customers and derive a marketing budget.”; )
Regarding Claim 7 and Claim 17, Sayed teaches The system as claimed in claim 1,... and The computer-implemented method as claimed in claim 11,... 
the usage data comprises at least one of transactional data, merchant information, or client card information; and the resource data comprises at least one of a commercial account number, or a client identifier. (Sayed Par. 9-11- “In one embodiment, a software application (or other form of software) provides a user with a display of historical, current, and future cash flow for the user without requiring the user to manually enter the user's historical cash flow data. Data for providing the display is generated by taking current balances in accounts of the user, downloading transaction histories of the user, and running a reverse calculation to create a historical cash flow database.; Par. 148-“ FIG. 29 shows a listing of transactions for which filters can be applied, according to one embodiment. For example, the filters can include date range, account number, category, transaction type, etc.”; )
Regarding Claim 8 and Claim 18, Sayed teaches The system as claimed in claim 7,... and The computer-implemented method as claimed in claim 17,... 
wherein to preprocess the resource data and the usage data into operational data, the at least one process of configured to: merge the resource data and the usage data; and enhance the merged data with external context data. (Sayed Par. 10-“ In one embodiment, the software application is managed by the user using a cash flow dashboard (e.g., that presents cash flow forecasts, account information, etc.). The software application (e.g., operating in conjunction with a server) can aggregate user account data from various online sources (e.g., that store account data for accounts of the user). The software application generates an aggregated user cash flow database that includes historical entries (e.g., for past transactions on an account) and future cash flow projections (e.g., as impacted by forecasted activity on multiple accounts). In one embodiment, the software application displays cash flow data (e.g., as a graph or table) for the user with a user-selected granularity (e.g. day, week, month, etc.).”; Par. 82; Par. 133- “In one embodiment, the system aggregates multiple financial accounts for business or personal entities to be connected and linked together to perform financial reporting and analysis for separate or combined entities.”; )
Regarding Claim 9 and Claim 19, Sayed teaches The system as claimed in claim 8, wherein the at least one processor is configured to at least one of: ... and The computer-implemented method as claimed in claim 18, comprising at least one of: ... 
maintain the commercial account number intact after the merge of the resource data and the usage data; maintain a purchase amount of the transactional data intact after the merge of the resource data and the usage data; or link the transactional data to the commercial account number. (Sayed Par. 11-“ The software can be configured to link with one or more financial institutions (e.g., lenders) to automatically recommend appropriate financing based on the user's cash flow history and forecast.”; Par. 133- “In one embodiment, the system aggregates multiple financial accounts for business or personal entities to be connected and linked together to perform financial reporting and analysis for separate or combined entities.”; Par. 147 )

Regarding Claim 11, Sayed specifically teaches,
A computer-implemented method for intelligent resource management, the method comprising: (Sayed Par. 12- “In one embodiment, a system includes: at least one processor; and memory storing instructions configured to instruct the at least one processor to: receive at least one current account balance for a user; receive historical transaction data for the user; determine, based on the at least one current account balance and the historical transaction data, historical cash balances for the user; determine forecasted transactions for the user; update at least one database, the updating based at least on the historical cash balances and the forecasted transactions; generate, based on the at least one database, data to display; and transmit the generated data to a computing device for display of the generated data in a user interface.”)
receiving resource data and usage data; ( (Sayed- Par. 9-“ In one embodiment, a software application (or other form of software) provides a user with a display of historical, current, and future cash flow for the user without requiring the user to manually enter the user's historical cash flow data. Data for providing the display is generated by taking current balances in accounts of the user, downloading transaction histories of the user, and running a reverse calculation to create a historical cash flow database. Artificial intelligence and/or machine learning algorithms are applied to the historical cash flow database to generate data regarding forecasts of future cash flows, which is used to provide various displays of selected data to the user in a user interface.”; Par. 7-“ For example, a projected balance feature can calculate and estimate a projected balance of a selected account (e.g., a checking or savings account) at any designated future date or time frame, such as a particular day, week, or month. Typically, the projected balance is calculated using historical data about the account such as: a current balance in the account; recurring deposits to the account (e.g., a weekly or monthly paycheck), or other type of deposit made into the account on a recurring periodic basis; recurring withdraws, outflows, and bill payments made out of the account on a recurring periodic basis; pending activity, such as written but un-cashed checks; and/or any other recurring and/or user designated activity involving the selected account.” ; Resource data = business account data and Usage data= historical transactions); 
preprocessing the resource data and the usage data into operational data; (Sayed Par. 82-84-“ The server calculates and reconstructs each day's balances. The day of the current (latest) cash balance in the system is referred to as the latest day. Based on the data in the system, the process starts with the current (latest) cash balance. For the latest day, the process adds transactional data negative values (cash out) back in, and subtracts transactional data positive values (cash in). The result is the starting cash balance for the latest day. For the previous day (latest day minus 1 day), the process begins with the latest day starting cash balance. Then, the process adds transactional data negative values (cash out) back in, and subtracts transactional data positive values (cash in). This will provide the starting cash balance on the previous day. Next in the process will be the latest day minus 2 days, and then the days order will continue this way for all historical days.”); 
training and updating a foresight model using the operational data; (Sayed Par. 74- “In one embodiment, as server 123 receives new data, such as account balances and/or historical transaction data, cash flow database 153 is updated. Rules database 151 also can be updated based on new training of, for example, a neural network using training data including new data received by server 123. In one embodiment, data received by server 123 is processed based on rules and rules database 151 to update cash flow database 153.”; Par. 105-107-“ FIG. 1 shows one or more functions for cash flow data processing that can be provided by various embodiments (e.g., when generating cash flow data by server 123). For example, server 123 can dynamically update historical cash transactions along with generating predictive cash flow forecast data. This forecast data can be transmitted to user terminal 145 for display to a user. FIG. 2 shows integration of a historical cash flow with a predictive cash flow rolling forecast, according to one embodiment. In one embodiment, a forecast uses a combination of user-defined rules (e.g., rules 133) along with variable rules and predictive calculations (e.g., stored in rules database 151) based on historical trends.”; Par. 151); 
receiving a forecast generated by the foresight model, the forecast associated with a future resource state or event associated with the operational data;  (Sayed Par. 105-107- “For example, server 123 can dynamically update historical cash transactions along with generating predictive cash flow forecast data. This forecast data can be transmitted to user terminal 145 for display to a user. FIG. 2 shows integration of a historical cash flow with a predictive cash flow rolling forecast, according to one embodiment. In one embodiment, a forecast uses a combination of user-defined rules (e.g., rules 133) along with variable rules and predictive calculations (e.g., stored in rules database 151) based on historical trends.”); 
and sending a notification for a recommended action based on the forecast (Sayed Par. 11- “In one embodiment, the software can generate a rolling cash flow forecast. Using artificial intelligence and machine learning, the software application automatically converts forecast transactions to historical transactions as bank transactions are downloaded. The software can be configured to automatically notify the user when a cash flow or projected cash flow hits a threshold value or other predetermined limit. The software can be configured to link with one or more financial institutions (e.g., lenders) to automatically recommend appropriate financing based on the user's cash flow history and forecast.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 15 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Sayed, US Publication No. 20190122307A1 [hereinafter Sayed], in view of Siebel et al., US Publication No. 20170006135A1, [hereinafter Siebel].
Regarding Claim 5 and Claim 15,  Sayed teaches The system as claimed in claim 1,... and The computer-implemented method as claimed in claim 11,...

wherein the at least one processor is configured to send the notification ... (McCord Par. 6-7-“In a preferred embodiment, the system comprises a deep web search engine, an automated speech recognition engine, a sentiment and emotion analyzer, and a scoring and display engine. The deep web search engine automatically searches the internet for indirect customer communications related to products and services of interest to the business. Such content would be drawn from a variety of sources including online reviews,
Sayed teaches notifications based on criteria and the feature is expounded upon by Siebel:
based on a current time and a location of a market associated with the resource data. (Siebel Par. 451-“ The monitoring and management tool allows a user to search, monitor and analyze the state and performance characteristics of the system from one place, in real time. Users can troubleshoot problems and investigate performance incidents in minutes instead of hours or days. They gain operational intelligence with real-time visibility and critical insights into customer experience, transactions and other key performance metrics.; Par. 533-“ The telecommunications services and analytics may draw on and unify all available data about individual customers. Sophisticated machine learning algorithms are applied to these data to create actionable insights and recommended actions for each customer. These recommendations are able to help operators cost-effectively and efficiently target new customers, and increase the lifetime value and customer satisfaction of existing customers. The data sources and types used by the telecommunications services and analytics may include: customer, account, and line characteristics; prior purchase history by customer of products and services from the operator; detailed call and usage records including caller graphs, call quality, and geo-location information; customer service and marketing interactions from call center logs, website logs, and marketing activity; network quality data by geolocation station; and/or third-party demographic data.”)
Sayed and Siebel are directed to predictive model analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Sayed, as taught by Siebel, by utilizing propensity analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Sayed with the motivation of delivering improvement in operational efficiencies and customer engagement, and enable new revenue-generation opportunities (Siebel Par.54).
Regarding Claim 10 and Claim 20,  Sayed teaches The system as claimed in claim 1,... and The computer-implemented method as claimed in claim 11,...
Sayed teaches machine learning modelling and the feature is expounded upon by Siebel:
wherein the at least one processor is configured to train a recommendation model to provide the recommendation action based on the operational data using at least one of stochastic optimization or reinforcement learning. (Siebel Par.590-“ The machine learning and predictions module 3217 can implement one or more varieties of machine learning algorithms to enhance analytics on industry data. The machine learning and predictions module 3217 can perform a variety of functions, such as processing basic statistics, such as summary statistics, correlations, stratified sampling, hypothesis testing, and random data generation; classification and regression using linear models (e.g., SVMs, logistic regression, linear regression, generalized linear models), decision trees, naïve Bayes; collaborative filtering, such as alternating least squares (ALS); clustering, such as k-means; dimensionality reduction, such as singular value decomposition (SVD), principal component analysis (PCA); feature extraction and transformation; feature selection, such as orthogonal matching pursuit and greedy forward selection; and optimization (developer), such as stochastic gradient descent, limited-memory BFGS (L-BFGS), and Newton's method.”; Par. 41-“ The IoT Platform disclosed herein is a platform as a service (PaaS) for the design, development, deployment, and operation of next generation cyberphysical software applications and business processes. The applications apply advanced data aggregation methods, data persistence methods, data analytics, and machine learning methods, embedded in a unique model driven architecture type system embodiment to recommend actions based on real-time and near real-time analysis of petabyte-scale data sets, numerous enterprise and extraprise data sources, and telemetry data from millions to billions of endpoints.”)
Sayed and Siebel are directed to predictive model analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Sayed, as taught by Siebel, by utilizing propensity analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Sayed with the motivation of delivering improvement in operational efficiencies and customer engagement, and enable new revenue-generation opportunities (Siebel Par.54).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. 20220028001A1 to Wachell et al.- Abstract-“ The present disclosure provides systems that help wealth management business teams improve performance in client understanding, client advising and client servicing. Systems according to some embodiments achieve this by assisting both operational and intellectual tasks of agents within the wealth management team, and also by enabling the collaborative and learning capacities of the enterprise team ensemble.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/ Examiner, Art Unit 3624